  Case 19-20116         Doc 35     Filed 04/10/19 Entered 04/10/19 12:09:28       Desc Main
                                     Document     Page 1 of 6


KEN McCARTNEY, Bar No. 5-1335
The Law Offices of Ken McCartney, P.C.
Post Office Box 1364
Cheyenne, WY 82003
Tel (307) 635-0555
Email: bnkrpcyrep@aol.com

                    IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF WYOMING

In re:                                        )
         DENNIS MEYER DANZIK,                 )
                                              )      Case No. 19-20116
                                              )      CHAPTER 7
                                  Debtor.     )


   DEBTOR’S RESPONSE TO THE CWT PARTIES OBJECTION TO THE
 DEBTOR’S REQUEST TO CONTINUE THE AUTOMATIC STAY PURSUANT
                   TO 11 USC §362(c)(3)(A) & (B)

         COMES NOW the Debtor above named, by counsel, Ken McCartney of The Law

Offices of Ken McCartney, P.C., and in response to the CWT Parties’ objection to the

court entering an order extending the automatic stay he offers the following:

         1.      This is the Debtor’s third bankruptcy filing, over a span of time, short

              enough for it to be obvious that essentially the same creditors are involved.

              Two chapter 11’s that bogged down in ancillary litigation, although, there was

              a substantial accumulation of disposable income in the second. It is that

              accumulation this chapter 7 is all about. The Bankruptcy Code permits serial

              filings under Chapter 7 and Chapter 11 and such filings are not therefore per se

              evidence of bad faith. See Johnson v. Home State Bank, 115 L. Ed. 2d 66, 111


                                            Page 1 of 6
Case 19-20116      Doc 35     Filed 04/10/19 Entered 04/10/19 12:09:28          Desc Main
                                Document     Page 2 of 6


         S. Ct. 2150 (1991); In re Rasmussen, 888F. 2d 703, 705 (10th Cir. 1989).

    2.      There is little doubt that this chapter 7 proceeding was commenced by the

         Debtor in response to the CWT Parties service of a restraint, followed by a

         motion for turnover, i.e. garnishment of, his Debtor-in-Possession and tax

         bank accounts whose balances were laboriously accumulated over the span of

         the prior chapter 11 proceeding.

    3.      If every Debtor that filed bankruptcy did so in bad faith, because the desire

         to avoid the consequences of garnishment should automatically be considered

         bad faith, there would not be so many bankruptcies.

    4.      The substantial change in the Debtor’s financial circumstance that justifies

         the good faith of his action in filing this case, is simply the restraint by one

         creditor in presence of many creditors. Why should one creditor, the objecting

         party, be allowed an advantage over all other creditors when the chapter 7

         process provides an alternative? The Debtor will have no trouble carrying his

         burden of proof to show this to be the case. The restraint speaks for itself.

    5.      It can hardly be argued that $466,000+ - some odd dollars is not a

         substantial financial consequence in the Debtor’s circumstance. It will be one

         of the largest chapter 7 estates in this district in 2019.

    6.        The objector cites the Chapter 13 case, In re Cox, LEXIS 2248. *9 (Bankr.

         E .D. Okla. Aug. 9, 2017) for the proposition that having some of the Debtor’s

         equipment repossessed is not to be considered a substantial change in the
                                        Page 2 of 6
Case 19-20116      Doc 35    Filed 04/10/19 Entered 04/10/19 12:09:28          Desc Main
                               Document     Page 3 of 6


         Debtor’s financial affairs, but that case resulted in the stay not being extended

         for three years based on a myriad of adverse circumstances burying the Debtor,

         i.e. several failed to perform chapter 13’s, no significant changes in self-

         employment that to date had been completely unable to fund a viable plan.

         Applying the totality of circumstance test citing In re Montoya 338 B.R. 449,

         457-58 (Bankr. Utah 2005) and In re Gier. 986 F.2d 1326(10TH Cir. 1992) the

         Cox court simply found Mr. Cox did not rebut the presumption that his case

         was not filed in good faith by a clear and convincing evidence in order for him

         to hold creditors at bay for three years while making token payments to

         unsecured creditors.

    7.      Most of the law cited by the objecting party here is chapter 13 case law.

         Section 1325 (a)(3) requires good faith and litigation abounds on the subject

         where the Debtor seeks to retain property and pay creditors over time, perhaps

         not in full, and receive a discharge.

    8.      The sentinel Tenth Circuit Chapter 13 cases In re Gier 986 F.2d 1326(10th

         Cir. 1993) and In re Flygare 709 F.2d at 1347 (10TH Cir. 1983) adopt non

         exclusive lists of factors to consider when reviewing good faith in the chapter

         13 circumstance. These lists do not shed much light on a Debtor motivated by

         the desire for a substantial asset to be distributed according to the rules of

         Chapter 7.

    9.      This case is presumptively filed in bad faith as to several individual
                                        Page 3 of 6
 Case 19-20116         Doc 35    Filed 04/10/19 Entered 04/10/19 12:09:28         Desc Main
                                   Document     Page 4 of 6


             creditors who filed for relief from the automatic stay pursuant to §362(d), some

             of which were pending at the time of dismissal. The objecting creditor does

             not seem to be in that category. The one stay relief request it made, to litigate

             against Wyo. Tec was granted in the chapter 11, and is going unopposed in the

             Chapter 7 case.

       10.      The objector at paragraph 17 in its objection cites “the Debtor’s history

             with this Court shows bad faith.” The undersigned must have missed that. The

             Debtor has certainly not delayed any part of this case, nor failed to pay any

             fees or charges required, nor failed to file the information required by

             paragraph (1) of section 521(a).

       11.      The objector suggests the Debtor’s request for a stay extension should fail

             because he does not delineate the reason he wants stay protection for himself in

             addition to the stay as it effects property of the estate. Nonsense. There is no

             box to check in any of the official bankruptcy forms requiring the Debtor to

             disclose “why” he is seeking protection from the bankruptcy court. The reasons

             for filing bankruptcy include protection from the automatic stay and

             knowledge that the price that has to be paid for that is an orderly chapter-wise

             disposition of assets

       WHEREFORE the Debtor prays the Automatic Stay be continued beyond the 30-

day expiration to include the duration of payout under the plan as to all claimants to allow

an orderly pro rata payout. This is a short time request as discharge becomes operative in
                                           Page 4 of 6
 Case 19-20116      Doc 35    Filed 04/10/19 Entered 04/10/19 12:09:28      Desc Main
                                Document     Page 5 of 6


roughly 103 days.

      DATED this 10th day of April, 2019.

                                  RESPECTFULLY SUBMITTED FOR:
                                  DENNIS MEYER DANZIK
                                  PROPOSED COUNSEL FOR THE DIP

                                  By:
                                  /s/ Ken McCartney
                                  KEN McCARTNEY, #5-1335
                                  The Law Offices of Ken McCartney, P.C.
                                  P.O. Box 1364
                                  Cheyenne, WY 82003-1364
                                  Telephone: (307) 635-0555
                                  Email: bnkrpcyrep@aol.com




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 10th day of April 2019, a true and
correct copy of the foregoing Debtor’s Response to the CWT Parties’ Objection to the
Extension of the Automatic Stay Beyond Thirty Days was served to the following
parties:

Daniel Morse                                    Via Electronic Mail Only
Deputy US Trustee


Bradley Hunsicker                               Via Electronic Mail Only
Marcus Young et al
Counsel for the CWT Parties


                                                /s/ Ken McCartney
                                       Page 5 of 6
Case 19-20116   Doc 35   Filed 04/10/19 Entered 04/10/19 12:09:28   Desc Main
                           Document     Page 6 of 6


                                          KEN McCARTNEY




                                 Page 6 of 6
